Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,21,22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0069611 A1), Jeong (PG Pub 2014/0124731 A1), Li et al (PG Pub 2020/0052160 A1), Bibl et al (PG Pub 2017/0125392 A1), and Maki (PG Pub 2016/0027973 A1).
Regarding claim 1, Bibl teaches a method of manufacturing a display device, the method comprising: providing a substrate (1608-2, fig. 16) and a light-emitting element (1612-2), wherein the substrate comprises sub-pixels (each region with 1612-2) and a first wiring (equivalent to 1310, fig. 13A, paragraphs [0113][0125]) disposed for at least one of the sub-pixels and an electrode (1618) disposed between the sub-pixels, and the light-emitting element comprises at least two lateral surfaces intersecting with each other and a lower surface; mounting the at least one light-emitting element on the substrate (fig. 16); forming a member (1614) on the substrate, the member covering the at least one light-emitting element and the electrode; the electrode being disposed under the upper surface of the member (fig. 16), and the electrode being disposed on a same plane as the first wiring (fig. 16); and forming a second wiring (1616) on the  member such that a portion of the second wiring is disposed on the at least one light-
Zhang does not teach in fig. 16 the at least one light-emitting element comprises first and second electrodes.
Paragraph [0155] of Zhang teaches at least one light-emitting element comprises first and second electrodes (p- and n- electrodes).
Furthermore, in the same field of endeavor, Jeong teaches a first electrode (87, fig. 2, paragraph [0050]) disposed on the lower surface, and a second electrode (80, figs. 1 and 2) disposed on the at least two lateral surfaces, for the benefit of reducing light being absorbed by the electrode (paragraph [0066]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one light-emitting element to comprise a first electrode disposed on the lower surface, and a second electrode disposed on the at least two lateral surfaces, for the benefit of reducing light being absorbed by the electrode.
Zhang does not teach electrical connection between the at least one light-emitting element is by electrically connecting the first electrode to the first wiring.
Zhang does not teach a portion of the second wiring is to electrically connect the second wiring to the second electrode.  
In the same field of endeavor, Li teaches electrical connection between the at least one light-emitting element (100a, fig. 13) is by electrically connecting the first electrode (equivalent to 140a, fig. 4) to the first wiring (214b) for the benefit of reducing contact resistance (paragraph [0045]).  Li also teaches electrically connects the second 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to electrically connecting the first electrode to the first wiring, and to electrically connect the second wiring to the second electrode and the electrode, for the benefit of reducing contact resistance.
Zhang does not teach the member to be a resin.
In the same field of endeavor, Bibl teaches forming a resin member (210, fig. 11, paragraph [0072]) on the substrate, the resin member covering the at least one light-emitting element and the electrode (paragraph [0084]), for the benefit of using a transparent member so that light extraction efficiency can be upheld (paragraph [0072]); exposing (paragraph [0084]) a portion of the second electrode from an upper surface of the resin member by removing an upper portion of the resin member, and exposing (paragraph [0084]) at least a portion of the electrode from a lateral surface of the resin member by removing a portion of the resin member (fig. 11), for the benefit of removing resin residue (paragraph [0070]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the member a resin member, and the resin member covering the at least one light-emitting element and the electrode, for the benefit of using a transparent member so that light extraction efficiency can be upheld; to exppose a portion of the second electrode from an upper surface of the resin member by removing an upper portion of the resin member, and to expose at least a portion of the 
Zhang does not teach the second wiring is with a mesh shape.
In the same field of endeavor, Maki teaches a second wiring (25, fig. 10, paragraph [0085]) is with a mesh shape, for the benefit of increasing transparency of the electrode (paragraph [0085]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second wiring with a mesh shape, for the benefit of increasing transparency of the electrode.
Regarding claim 21, Zhang teaches the method of manufacturing a display device according to claim 1, wherein the first wiring is disposed directly (fig. 16) under the at least one light-emitting element (because the claims do not require in an exclusive manner what are parts of the light-emitting element, layers 1314, fig. 13A and fig. 16 and layer 1610-2 in Zhang can be parts of the light-emitting element).  
Regarding claim 22, Zhang teaches the method of manufacturing a display device according to claim 1, wherein the electrode is disposed between adjacent two of the first wirings (fig. 16).  

Claims 13,23,24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PG Pub 2017/0069611 A1), Li et al (PG Pub 2020/0052160 A1), Bibl et al (PG Pub 2017/0125392 A1), Lee et al (PG Pub 2017/0069681 A1), and Maki (PG Pub 2016/0027973 A1).  
Regarding claim 13, Zhang, Li, Bibl, and Maki teaches (see claim 1) a display device comprising: a substrate comprising sub-pixels; a first wiring disposed for each of the sub-pixels on the substrate; an electrode disposed between the sub-pixels on the substrate; at least one light-emitting element mounted for each of the sub-pixels on the substrate; a resin member covering a lower portion of the at least one light-emitting element and the first wiring; and a second wiring with a mesh shape disposed on the resin member such that a portion of the second wiring is disposed on the at least one light-emitting element, wherein the at least one light-emitting element comprises 5Attorney Docket No.: NCH-P0180Patent a semiconductor member having a lower surface and at least two lateral surfaces that intersect with each other, a first electrode disposed on the lower surface and electrically connected to the first wiring, and a second electrode, a portion of the second electrode being exposed from an upper surface of the resin member, wherein the second wiring is electrically connected to the portion of the second electrode that is exposed from the resin member and to the electrode, 
Bibl does not teach the second electrode to be disposed on the at least two lateral surfaces.
In the same field of endeavor, Lee teaches a second electrode (141/127fa/127,  figs. 8 and 13I) to be disposed on the at least two lateral surfaces, for the benefits of increasing light extraction and reducing manufacturing cost (paragraphs [0005][0006]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second electrode to be disposed on the at least two lateral surfaces for the benefits of increasing light extraction and reducing manufacturing cost.
Regarding claim 23, Zhang teaches the display device according to claim 13, wherein the first wiring is disposed directly under the at least one light-emitting element (fig. 16: because the claims do not require in an exclusive manner what are parts of the light-emitting element, layers 1314, fig. 13A and fig. 16 and layer 1610-2 in Zhang can be parts of the light-emitting element).  
Regarding claim 24, Zhang teaches the display device according to claim 13, wherein the electrode is disposed between adjacent two of the first wirings (fig. 16).


Claims 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (PG Pub 2017/0125392 A1), Jeong (PG Pub 2014/0124731 A1), and Maki (PG Pub 2016/0027973 A1).
Regarding claim 1, Bibl teaches a method of manufacturing a display device, the method comprising: providing a substrate (102, fig. 11) and a light-emitting element (400), wherein the substrate comprises sub-pixels (paragraph [0052], in openings 128, figs. 3F and 11) and a first wiring (142) disposed for at least one of the sub-pixels and an electrode (144) disposed between the sub-pixels, and the light-emitting element comprises at least two lateral surfaces intersecting with each other and a lower surface, wherein a first electrode (404, fig. 2C, paragraph [0059]) disposed on the lower surface, and a second electrode (402); mounting (figs. 8 and 9) the at least one light-emitting element on the substrate and electrically connecting the first electrode to the first wiring; forming a resin member (210, fig. 11, paragraph [0072]) on the substrate, the resin member covering the at least one light-emitting element and the electrode (paragraph [0084]); exposing (paragraph [0084]) a portion of the second electrode from an upper surface of the resin member by removing an upper portion of the resin member, and exposing (paragraph [0084]) at least a portion of the electrode from a lateral surface of the resin member by removing a portion of the resin member (fig. 11), the electrode being disposed under the upper surface of the resin member (fig. 11) , and the electrode being disposed on a same plane as the first wiring (in fig. 11, both 142 and 144 are on the plane forming the top surface of layer 122, for example); and forming a second wiring (318) on the resin member such that a portion of the second wiring is 
Bibl does not teach the second electrode to be disposed on the at least two lateral surfaces.
In the same field of endeavor, Jeong teaches a second electrode (80, figs. 1 and 2) to be disposed on the at least two lateral surfaces, for the benefit of reducing light being absorbed by the electrode (paragraph [0066]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second electrode to be disposed on the at least two lateral surfaces for the benefit of reducing light being absorbed by the electrode.
Bibl does not teach the second wiring is with a mesh shape.
In the same field of endeavor, Maki teaches a second wiring (25, fig. 10, paragraph [0085]) is with a mesh shape, for the benefit of increasing transparency of the electrode (paragraph [0085]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second wiring with a mesh shape, for the benefit of increasing transparency of the electrode.
Regarding claim 2, Jeong teaches wherein the at least one light-emitting element includes a semiconductor member, and wherein the second electrode is disposed around the semiconductor in a top view (fig. 1).  
Regarding claim 3, Jeong teaches, wherein the at least one light-emitting element includes a semiconductor member (11, fig. 2) having an upper surface, and 
Regarding claim 4, Jeong teaches, wherein the at least one light-emitting element has a rectangular shape in a top view (fig. 1).  
Regarding claim 5, Bibl teaches the method of manufacturing a display device according to claim 1, wherein the second wiring comprises a first linear portion extending in a first direction (vertical direction, fig. 13C) and a second linear portion extending in a second direction (horizontal direction) that intersects the first direction and being connected to the first linear portion.  
Regarding claim 6, Bibl teaches the method of manufacturing a display device according to claim 1 (see claim 5), wherein the second wiring comprises a first linear portion extending in a first direction and a second linear portion extending in a second direction that intersects the first direction and being connected to the first linear portion.  
Regarding claim 7, Bibl teaches the method of manufacturing a display device according to claim 1 (see claim 5), wherein the second wiring comprises a first linear portion extending in a first direction and a second linear portion extending in a second direction that intersects the first direction and being connected to the first linear portion.  
Regarding claim 8, Bibl teaches the method of manufacturing a display device according to claim 1, wherein the at least one light-emitting element comprises a plurality of light-emitting elements (two, figs. 9 and 3), and wherein plurality of the light-emitting elements are mounted on the at least one sub-pixel (108 paragraph [0068]).  
Regarding claim 9, Bibl teaches (see claim 8) the method of manufacturing a display device according to claim 2, wherein the at least one light-emitting element comprises a plurality of 20light-emitting elements, and wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 10, Bibl teaches (see claim 8) the method of manufacturing a display device according to claim 3, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, and wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 11, Bibl teaches the method of manufacturing a display device according to claim 6, wherein the at least one light-emitting element comprises a defective light-emitting element (400x, fig. 13C), and the method further comprising disconnecting the defective light-emitting element from the second wiring (318).  
Regarding claim 12, Bibl teaches the method of manufacturing a display device according claim 1, wherein the at least one sub-pixel comprises a plurality of sub-pixels, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, wherein in the step of forming the resin member, the resin member covers the plurality of light-emitting elements mounted on the plurality of sub-pixels, and wherein in the exposing step, the resin member is divided into each of the sub-pixels.  

Claims 13-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (PG Pub 2017/0125392 A1), Lee et al (PG Pub 2017/0069681 A1), and Maki (PG Pub 2016/0027973 A1).
Regarding claim 13, Bibl and Maki teach (see claim 1) a display device comprising: a substrate comprising sub-pixels; a first wiring disposed for each of the sub-pixels on the substrate; 21an electrode (144, figs. 3F and 11) disposed between the sub-pixels on the substrate; at least one light-emitting element mounted for each of the sub-pixels on the substrate; a resin member covering a lower portion of the at least one light-emitting element and the first wiring; and a second wiring with a mesh shape disposed on the resin member such that a portion of the second wiring is disposed on the at least one light-emitting element, wherein the at least one light-emitting element comprises a semiconductor member having a lower surface and at least two lateral surfaces that intersect with each other, a first electrode disposed on the lower surface and electrically connected to the first wiring, and a second electrode, a portion of the second electrode being exposed from an upper surface of the resin member, and wherein the second wiring is electrically connected to the portion of the second electrode that is exposed from the resin member and to the electrode, and wherein the electrode is disposed under the upper surface of the resin member, and wherein the electrode being disposed on a same plane as the first wiring (in fig. 11, both 142 and 144 are on the plane forming the top surface of layer 122, for example).  
Bibl does not teach the second electrode to be disposed on the at least two lateral surfaces.
In the same field of endeavor, Lee teaches a second electrode (141/127fa/127,  figs. 8 and 13I) to be disposed on the at least two lateral surfaces, for the benefits of increasing light extraction and reducing manufacturing cost (paragraphs [0005][0006]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second electrode to be disposed on the at least two lateral surfaces for the benefits of increasing light extraction and reducing manufacturing cost.
Regarding claim 14, Bibl does not teach the at least one light-emitting element further includes an insulating light reflective layer disposed between the lateral surfaces of the semiconductor member and the second electrode.
Lee teaches the display device according to claim 13, wherein the at least one light-emitting element further includes an insulating light reflective layer (130, figs. 8 and 13I, paragraph [0102]) disposed between the lateral surfaces of the semiconductor member and the second electrode, wherein the second electrode is disposed at a periphery of the semiconductor member in a top view, and wherein the second electrode is electrically connected to the lower surface of the semiconductor member.  
Regarding claim 15, Bibl teaches (see claim 8) the display device according to claim 13, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, and 22wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 16, Bibl teaches (see claim 8) the display device according to claim 14, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, and wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 17, Bibl teaches the display device according to claim 15, wherein the plurality of light-emitting elements comprises a defective light-emitting 
Regarding claim 18, Bibl teaches (see claim 17) the display device according to claim 16, wherein the plurality of light-emitting elements comprises a defective light-emitting element, and wherein the defective light-emitting element is disconnected from the second wiring.
Response to Arguments
Applicant's arguments filed December 19, 2021 have been fully considered but they are not persuasive. See rejection above.
Applicant’s arguments with respect to claim(s) 1,13,21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899